DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 18 June 2021
Claims 1, 11, 20 have been amended.
Claim 10 has been cancelled. 
Claims 1-9 and 11-20 are currently pending and have been examined.
Claims 1-9 and 11-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the amended claim 1 integrates the recited features into a practical application.  Examiner respectfully disagrees.
see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
The claims here disclose generating a notification on a user interface and later updating a notification on a user interface.  The notification neither improves the efficiency of using the electronic devices, nor is directed to an improvement in the functioning of computers.  Instead, the notification is a notification to perform a future action.  The improved efficiency of using the electronic devices needs to be related to an identified improvement in the functioning of computers. However, the claims here neither recite an improvement for electronic devices, nor the user interface.  Determining what to message to send in an update notification regarding a bill due date does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Providing a notification that tells a user a task to do and allows a user to click yes to complete that task does not change the user interface.  Sending a notification is real time is also not a novel concept; sending updates as they happen is a general task performed by computers.  That does not improve the functioning of the computer, but instead helps solve a business problem to send updates as they happen.  The claim simply includes instructions to implement an abstract idea on a computer and does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  

Under Step 2A Prong 2, Applicant submits that the elements amount to significantly more.  Examiner respectfully disagrees.
If the claims are directed to a patent-ineligible concept, next we proceed to the “inventive concept” step. For Step 2B we must look with more specificity at what the claim elements add, in order to determine whether they identify an “inventive concept” in the application of the ineligible subject matter to which the claim is directed.  The computer components perform general functions, such as receiving data, looking up data in a database, attempting to execute commands, and storing data in a database.
Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting general computer components and techniques.  For example, the Specification states in [0068] that the processor is a hardware processor, like one or more ARM, Intel x86, PowerPC processors, or the like.  Moreover, the user interface simply displays a notification to the user.  The actual user interface is not changing (for example, the user interface does not automatically adjust the window for better display); instead the notification that is sent is changed (see Specification [0064]).  Claim 1 does not have an inventive concept because the claim, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  The claims are 
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-9 and 11-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities: mixing of words ending in –ing and words not ending in –ing.  Please be consistent. For example, “identify,” “identify,” “provide,” “generate,” generating,” “detecting,” “determining,” “providing”.  
Claim 1 is objected to because of the following informalities: “change wherein generating the at least one notification includes:” in lines 17-18 to “where the generate at least one notification includes:” because that limitation refers back to the “generate at least one notification in line 16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 20 as well as dependent claims 2-9, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, line 26: “generating to least one modified notification, for providing on the client device, in connection with subsequent expected transfers for the first account”.  Neither the specification nor the drawings, filed 04 October 2019, mention the word “modified notification”.  Moreover, the drawings and related description in the Specification state: “Provide a notification to a client device [. . .]” in Fig. 4 412, Fig. 5 514, Fig, 6B 622, Fig. 8A 808, Fig. 8B 820.  Fig. 7 shows two notifications; however, does not explain that the second notification is a “modified” notification.  Fig. 7 shows that 708 provides a notification to a client device associated with the first account based on the first rule; and later 714 provides a notification to a client associated with the first account based on the second rule.  Those are two different notifications that are sent, not a “modified” notification from the first notification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 11 is directed to a method comprising a series of steps; and Claim 20 is directed to a 
Under Step 2A Prong 1, with respect to Claims 1-9, 11-20, the independent claims (Claims 1, 11, and 20) are directed, in part, identify, based on historical transaction data for a set of accounts, a first rule matching a pattern of transfers associated with a first counterparty, the historical transaction data indicating transfer transactions between the accounts and the first counterparty; identify, for a first account not included in the set of accounts, an initial transfer with the first counterparty represented in a transfer listing for the first account, wherein the transfer listing for the first account does not include a second transfer with the first counterparty; provide, for display on a client device associated with the first account, an application for configuring transfer transactions associated with the first account; generate at least one notification in connection with expected transfers for the first account, wherein generating the at least one notification includes:  determining one or more projected future transfers for the first account based on a date associated with the initial transfer and the first rule; and providing selectable user interface elements for configuring at least one transfer to the first counterparty in accordance with the one or more projected future transfers; generating at least one modified notification in connection with subsequent expected transfers for the first account, wherein generating the at least one modified notification includes: Page 2 of 16Application No.: 16/592,985 Docket No.: 337-0185USP1  detecting one or more further transfers between the first account and the first counterparty; determining, based on the one or more further transfers and the initial transfer, that the first account includes at least a threshold number of transfers with the first counterparty and that a second rule matches a pattern defined by the further transfers and the initial transfers better than the first rule; and configuring at least one transfer to the first counterparty in accordance with one or more projected future transfers for the first account based on the second rule.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a processor,” “communication module,” “a client device,” “a user interface,” “user interface elements,” “an updated user interface,”  “a memory,” “processor-executable instructions,” “a computing system,” and “a non-transitory computer-readable storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing system to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-9 and 12-19 are directed to explaining more about the rules, accounts, and notifications.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Interpretation
 The claims discloses a second rule matches a pattern defined by the further transfers and the initial transfers better than the first rule.  In the Remarks, Applicant states that in Maheshwari, the system provides options for a user to modify upcoming transactions or scheduled payments to avoid not a rule that reflects a pattern of transfers.”
New art Calinog defines changing due dates of a payment (a second rule).  Calinog explains the underlying reason for changing the due dates of payments is to avoid account overdraft.  Therefore, avoiding account overdraft is an underlying reason for and therefore a part of a second rule (the two are tied together).  And a second rule may be set by preference of the user, or the system looks at all due dates and sees it is more advantageous to change due dates from monthly to weekly in order to fund all of the payee’s accounts.  That is the interpretation the Examiner has gathered, from reading the claims, specification, remarks, and other references, of what “a second rule” means.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari (US 2018/0060843 A1) hereinafter Maheshwari, in view of Desai (US 10,706,399 B1) hereinafter Desai, in view of Calinog (US 2013/0036047A1) hereinafter Calinog.
Claims 1, 11, 20
Maheshwari discloses the following limitations:
(Currently Amended) A computing system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to: identify, based on historical transaction data for a set of accounts, a first rule matching a pattern of transfers associated with a first counterparty, the historical transaction data indicating transfer transactions between the accounts and the first counterparty; (see at least [0009] [0030] [0035] [0066] [0029] [0034] [0035] [0038] [0045] [0040] [0041].  Maheshwari discloses a transaction processing application that analyzes historical deposits and withdrawals, account data such as recurring or routine payments, and timings of historical and future recurring transactions. A first rule may be that a user uses an account to pay a recurring payment once a month to a specific merchant.)
identify, for a first account not included in the set of accounts, an initial transfer with the first counterparty represented in a transfer listing for the first account, wherein the transfer listing for the first account does not include a second transfer with the first counterparty; (see at least [0009] [0030] [0035] [0066] [0029] [0031] [0033] [0029] [0034] [0038] [0045] [0041] [0040].  Maheshwari discloses determining that a user attends a shopping mall once and month and tends to spend $200 at that shopping mall once a month with the same account.  Maheshwari 
determining one or more projected future transfers for the first account based on a date associated with the initial transfer and the first rule; and (see at least [0009] [0030] [0035] [0066] [0029] [0031] [0033] [0029] [0034] [0038] [0045] [0041] [0040].  Maheshwari discloses determining that a user attends a shopping mall once and month and tends to spend $200 at that shopping mall once a month with the same account.  Maheshwari also discloses examining the account and tracking usual deposits, withdrawals, recurring payments in order to notify and prevent a user from over drafting that account.).
detecting one or more further transfers between the first account and the first counterparty; (see at least [0009] [0030] [0035] [0066] [0029] [0031] [0033] [0029] [0034] [0038] [0045] [0041] [0040].  Maheshwari discloses determining that a user attends a shopping mall once and month and tends to spend $200 at that shopping mall once a month with the same account.  Maheshwari also discloses examining the account and tracking usual deposits, withdrawals, recurring payments in order to notify and prevent a user from over drafting that account.).
determining, based on the one or more further transfers and the initial transfer, that the first account includes at least a threshold number of transfers with the first counterparty and that a second rule matches a pattern defined by the further transfers and the initial transfers better than the first rule; and
 providing, on the client device, an updated user interface for configuring at least one transfer to the first counterparty in accordance with one or more projected future transfers for the first account based on the second rule.  (see at least [0009] [0030] [0035] [0066] [0010] [0052] [0067].  Maheshwari discloses sending a notification to the user that a potential account overdraft is detected for a future predicted transaction.).

Maheshwari discloses the limitation shown above.  Maheshwari fails to specifically disclose displaying a recurring payment schedule to the user on an interface.
However, Desai discloses the following limitations:
A computing system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to: identify, based on historical transaction data for a set of accounts, a first rule matching a pattern of transfers associated with a first counterparty, the historical transaction data indicating transfer transactions between the accounts and the first counterparty; (see at least column 7 line 32-column 9 line 33; column 10 lines 13-37; column 9 lines 47-61; Figure 5.   Desai discloses setting a schedule of recurring payments a user makes every week, month, year, etc.  The user sets rules in order to determine if he should modify an existing recurrent payment based on billing parameters. A first rule may be that a user uses an account to pay a recurring payment once a month.).
identify, for a first account not included in the set of accounts, an initial transfer with the first counterparty represented in a transfer listing for the first account, wherein the transfer listing for the first account does not include a second transfer with the first counterparty; (see at least column 7 line 32-column 9 line 33; column 10 lines 13-37; column 9 lines 47-61.  Desai discloses examining a payment schedule and determining that a user uses a new account for a merchant 
provide, for display on a client device associated with the first account, an application for configuring transfer transactions associated with the first account; (see at least column 7 line 32-column 8 line 48; column 9 lines 47-61; Figure 3A, Figure 3B, Figure 3C.  Desai discloses a graphical user interface provided can permit users, via a consumer computing device, to initiate, configure, and manage recurring billing relationships with one or more merchants.  Through interactions with an application on the consumer computing device, the account holder can establish billing parameters for a recurring billing arrangement. The user is able to select from a plethora of options, such as the merchant, an amount, a start date, a frequency of payments, a card number, etc.).
providing, via a user interface associated with the application, selectable user interface elements for configuring at least one transfer to the first counterparty in accordance with the one or more projected future transfers; (see at least column 7 line 32-column 8 line 48; column 9 lines 47-61; Figure 3A, Figure 3B, Figure 3C.  Desai discloses a graphical user interface provided can permit users, via a consumer computing device, to initiate, configure, and manage recurring billing relationships with one or more merchants.  Through interactions with an application on the consumer computing device, the account holder can establish billing parameters for a recurring billing arrangement. The user is able to select from a plethora of options, such as the merchant, an amount, a start date, a frequency of payments, a card number, etc.).
detecting one or more further transfers between the first account and the first counterparty; (see at least column 7 line 32-column 9 line 33; column 10 lines 13-37; column 9 lines 47-61; Figure 5.   Desai discloses displaying a schedule for the user that shows past and future/upcoming 
providing, on the client device, an updated user interface for configuring at least one transfer to the first counterparty in accordance with one or more projected future transfers for the first account based on the second rule.  (see at least column 8 line 59-column 9 line 21; Figure 4A, Figure 4B; column 7 lines 32-48; column 10 lines 13-37.  Desai discloses a graphical user interface display allows a user to modify an existing recurring payment relationship.  The customer is able to change the billing parameters at any time, and the graphical user interface allows options for a user to select to change an amount, a start date, a frequency, a card – many different rules.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recurring payment analyzing system of Maheshwari to incorporate the teachings of Desai and specifically disclose a user interface allowing a user to select and modify dates, amounts, etc. because doing so allows a user to view the parameters and modify an existing recurrent payment based on past and future plans to ensure that the merchant and the user get the best out of recurring payments  (see at least Desai column 1 lines 15-29; column 1 lines 33-64). 

Maheshwari/Desai disclose the limitations shown above.  Maheshwari/Desai fail to specifically explain setting rules in order to change the recurring payments.
Yet, Calinog discloses the following limitations:
A computing system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to: identify, based on historical transaction data for a set of accounts, a first rule matching a pattern of transfers associated with a first counterparty, the historical transaction data indicating transfer transactions between the accounts and the first counterparty; identify, for a first account not included in the set of accounts, an initial transfer with the first counterparty represented in a transfer listing for the first account, wherein the transfer listing for the first account does not include a second transfer with the first counterparty; provide, for display on a client device associated with the first account, an application for configuring transfer transactions associated with the first account; (see at least [0064] [0021] [0014] [0018] [0053] [0058] [0054] [0043] [0046] [0041] [0047] [0015] [0059] [0042] [0032] [0033] [0015] [0071] [0048] [0058] [0066] [0070] [0082].   Calinog discloses the system examines the user’s accounts, transactions, and payment schedules, and may determine that the payee may accept a change in terms of the payment dates (i.e., second rule).  For example, the system may see that the payer accepts an installment of payments for twelve months (first rule) or six months (second rule).  The system may determine that the user has sufficient funds available, and may send a notification asking the user if he would like to change the first payment schedule (twelve months) to a consensus payment/second payment/according to second rule (six months).  Maybe the user has a preference to pay down one account first, then move to a second account – and the user sees that a second rule (i.e., change to six months instead of twelve months to pay a transaction off) is more advantageous for the payer and the payee.).
generate at least one notification, for providing on the client device, in connection with expected transfers for the first account, wherein generating the at least one notification includes:  determining one or more projected future transfers for the first account based on a date associated with the initial transfer and the first rule; and providing, via a user interface associated with the application, selectable user interface elements for configuring at least one transfer to the first counterparty in accordance with the one or more projected future transfers; generating at least one modified notification, for providing on the client device, in connection with subsequent expected transfers for the first account, wherein generating the at least one modified notification includes: Page 2 of 16Application No.: 16/592,985 Docket No.: 337-0185USP1 (see at least [0039] [0040] [0019] [0065] [0067] [0068] [0069] [0082] [0079] [0085] [0086] [0089] [0064] [0046] [0048] [0041] [0058] [0066] [0070] [0021] [0014] [0018] [0058] [0053] [0054] [0042] [0032] [0033] [0015] [0071].  Calinog discloses sending an alert/notification to a user on his graphical user interface.  The notification explains that the user may want to change a payment schedule for a recurring payment, or change an installment loan plan.  Calinog discloses providing a notification on a user interface and allowing a user to select whether to change payment schedule.  Information may be provided for the user, such as a calendar, account information, etc., to allow a user to view plans and reasons for changing payment plans.). 
 detecting one or more further transfers between the first account and the first counterparty; (see at least [0041] [0046] [0048] [0058] [0066] [0070] [0064] [0021] [0014] [0018] [0058] [0053][0054] [0042] [0032] [0033] [0015] [0071]. Calinog discloses a system and method for formulating business-to-individual payments.  Calinog discloses the system gathers a user’s accounts, payment due dates, user preferences, etc.  The system analyzes the transactions and determines a first payment offer that is for the amount of funds the payer owes the payee and a first payment date.  The system may see that this is a recurring payment (for example, pay in installments over twelve months).).
determining, based on the one or more further transfers and the initial transfer, that the first account includes at least a threshold number of transfers with the first counterparty and that a second rule matches a pattern defined by the further transfers and the initial transfers better than the first rule; and (see at least [0015] [0032] [0035] [0033] [0039] [0041] [0042] [0054] 
providing, on the client device, an updated user interface for configuring at least one transfer to the first counterparty in accordance with one or more projected future transfers for the first account based on the second rule.  (see at least [0064] [0021] [0014] [0018] [0058] [0053] [0054] [0039] [0040] [0019] [0065] [0067]-[0069] [0082] [0079] [0085] [0086] [0089] [0041] [0046] [0060] [0061] [0067] [0070] [0082] [0042] [0032] [0033] [0015] [0071] [0048]. Calinog discloses providing a second electronic message comprising a notification to the user.  The notification will allow the user options to choose to change a first payment term to a second/consensus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rules and patterns of Maheshwari/Desai to incorporate the teachings of Calinog and specifically disclose rules/preferences/better dates because doing so assists the payee when deciding which payment method to use and when to set up payments.  In turn, this ensures the payee’s accounts have sufficient funds and are balanced and also ensures the merchant will be paid in a timely manner (see at least Calinog [0002] [0032]). 

Claims 2, 12
Maheshwari/Desai/Calinog disclose the limitations shown above.  Further, Maheshwari discloses:
 (Previously Presented) The computing system of claim 1, wherein the instructions further configure the processor to provide  a notification to the client device, including : identifying one or more projected future transfers for the first account based on the second rule; (see at least [0029] [0034] [0035] [0038] [0031] [0033] [0041] [0013] [0054] [0009] [0030] [0035] [0066].  Maheshwari discloses identifying that the user will likely use a first account that the user typically uses at her once a month shopping trip.  Therefore, the system will detect that the user will likely spend $200 at this shopping mall once a month, but that she may overdraft this month.).
determining a forecasted balance by adjusting a current balance based on the one or more projected future transfers; and(see at least [0009] [0030] [0035] [0066] [0013] [0054] [0041] [0045] [0049] [0029].  Maheshwari discloses analyzing the user’s accounts and tracking and 
 providing the notification based on the forecasted balance.  (see at least [0009] [0030] [0035] [0066] [0010] [0052] [0067].  Maheshwari discloses sending a notification to the user that a potential account overdraft is detected for a future predicted transaction.).

Claims 3, 13
Maheshwari/Desai/Calinog disclose the limitations shown above.  Further, Maheshwari discloses:
 (Original) The computing system of claim 2, wherein the notification is a notification of at least one of the projected further transfers.   (see at least [0009] [0030] [0035] [0066] [0010] [0052] [0067] [0049] [0029] [0041].  Maheshwari discloses sending a notification to the user that a potential account overdraft is detected for a future predicted transaction.).

Claims 4, 14
Maheshwari/Desai/Calinog disclose the limitations shown above.  Desai specifically discloses sending an authorization notification to a user before a transfer date:
 (Original) The computing system of claim 1, wherein the instructions further configure the processor to: prior to detecting the one or more further transfers, provide a notification to a client device associated with the first account based on the first rule.  (see at least column 8 lines 39-58; column 5 line 53-column 6 line 9.  Desai discloses sending a confirmation and/or and authorization message to the user regarding the future recurring payment schedule.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transfer date rules of Maheshwari/Desai/Calinog to incorporate the teachings of the Desai and specifically state sending an authorization notification to  

Claims 6, 16
Maheshwari/Desai/Calinog disclose the limitations shown above.  Further, Maheshwari discloses:
 (Original) The computing system of claim 1, wherein the instructions further configure the processor to: send a message to the client device requesting confirmation of the second rule.  (see at least [0013] [0035] [0054] [0010] [0052] [0067] [0009] [0030] [0035] [0066].  Maheshwari discloses sending a notification message to the user that the user should modify her payment because she may have an issue if she uses the account in her typical historical way.).

Claims 7, 17
Maheshwari/Desai/Calinog disclose the limitations shown above.  Further, Maheshwari discloses:
 (Original) The computing system of claim 1, wherein the first account includes a bank account.   (see at least [0009] [0017] [0029] [0031] [0033] [0035].  Maheshwari discloses the user inputs user account information regarding accounts he uses for recurring purchases/payments/bills.  The first account may be a user bank account.).

Claims 8, 18
Maheshwari/Desai/Calinog disclose the limitations shown above.  Maheshwari/Desai/Calinog fail to specifically disclose ranking the rules and frequency of use of accounts.

The computing system of claim 1, wherein identifying the first rule matching a pattern of transfers associated with the first counterparty is performed by: ranking a plurality of rules in a candidate rule set based on frequency of use in the set of accounts, and wherein the first rule is identified as being most frequently used. (see at least [0015] [0032] [0035] [0033] [0039] [0041] [0042] [0054] [0058]-[0063].  Calinog discloses examining the user patterns and user preferences in order to rank a plurality of rules.  This will assist in determining the best payment schedule.  The first rule will be the most frequently used account.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rules and patterns of Maheshwari/Desai/Calinog to incorporate the teachings of Calinog and specifically disclose ranking rules because doing so assists the payee when deciding which payment method to use and when to set up payments.  In turn, this ensures the payee’s accounts have sufficient funds and are balanced and also ensures the merchant will be paid in a timely manner (see at least Calinog [0002] [0032]). 

Claims 9, 19
Maheshwari/Desai/Calinog disclose the limitations shown above.  Calinog specifically discloses the frequency of the transfers patterns associated with the rules:
The computing system of claim 8, wherein the instructions further configure the processor to: prior to determining that the second rule matches a pattern defined by the further transfers and the initial transfers better than the first rule, identify the second rule as a second most- frequently used rule in the candidate rule set based on the ranking and wherein the determining that the second rule matches a pattern defined by the further transfers and the initial transfers better than the first rule is performed in response to the identifying of the second rule.  (see at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rules and patterns of Maheshwari/Desai/Calinog to incorporate the teachings of Calinog and specifically disclose ranking rules because doing so assists the payee when deciding which payment method to use and when to set up payments.  In turn, this ensures the payee’s accounts have sufficient funds and are balanced and also ensures the merchant will be paid in a timely manner (see at least Calinog [0002] [0032]). 

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari (US 2018/0060843 A1) hereinafter Maheshwari, in view of Desai (US 10,706,399 B1) hereinafter Desai, in view of Calinog (US 2013/0036047 A1) hereinafter Calinog, in view of USPTO MPEP 710.05 Period Ending on Saturday, Sunday, or a Federal Holiday.
Claims 5, 15
Maheshwari/Desai/Calinog disclose the limitations shown above.  Desai specifically discloses the transfer rules due dates:
 (Original) The computing system of claim 1, wherein the first rule and the second rule are each one of: transfers are due monthly; transfers are due weekly; transfers are due yearly; transfers are due monthly but any transfer falling due on a weekend will, instead, be due a next weekday; transfers are due weekly but any transfer falling due on a weekend will, instead, be due on a next weekday; transfers are due yearly but any transfer falling due on a weekend will, instead, be due on a next weekday; transfers are due monthly but any transfer falling due on a weekend or a holiday will, instead, be due a next weekday; transfers are due weekly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday; and transfers are due yearly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday.  (see at least column 5 line 53-column 6 line 9; column 4 lines 27-47 Figure 3C, Figure 4B.  Desai discloses the recurring payment transaction event/transfers are can be sent monthly, weekly, yearly, or any other payment schedule.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transfer date rules of Maheshwari/Desai/Calinog to incorporate the teachings of the Desai and specifically state that a transfer/due date is weekly, monthly, or yearly because doing so allows a user to view the parameters and modify an existing recurrent payment based on past and future plans to ensure that the merchant and the user get the best out of recurring payments  (see at least Desai column 1 lines 15-29; column 1 lines 33-64).

Maheshwari/Desai/Calinog teach the limitations shown above.  Maheshwari/Desai/Calinog fail to specifically disclose a transfer that falls on a weekend or holiday will be due the next business day.
Yet, the USPTO MPEP discloses the following limitations:
 transfers are due monthly but any transfer falling due on a weekend will, instead, be due a next weekday;  transfers are due weekly but any transfer falling due on a weekend will, instead, be due on a next weekday;  transfers are due yearly but any transfer falling due on a weekend will, instead, be due on a next weekday; transfers are due monthly but any transfer falling due on a weekend or a holiday will, instead, be due a next weekday; transfers are due weekly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday; and transfers are due yearly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday.  (see at least USPTO MPEP 710.05 Period Ending on Saturday, Sunday, 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transfer date rules of Maheshwari/Desai/Calinog to incorporate the teachings of the USPTO MPEP and specifically state that a transfer/due date of an action and/or fee will be due on the next business day of the due date falls on a weekend or holiday because the U.S. Patent and Trademark Office will be closed for business on a Saturday, Sunday, and a federal holiday.  Since the USPTO will be closed, the submission/transfer of the action and/or fee will be due and processed the next business day (see at least USPTO MPEP 710.05 Period Ending on Saturday, Sunday, or a Federal Holiday). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691